Citation Nr: 0806258	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating in excess 
of 20 percent for service-connected hepatitis C with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
hepatitis C with cirrhosis of the liver and assigned an 
initial disability rating of 20 percent, effective from April 
21, 2005.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting in St. Petersburg, Florida.  A transcript of the 
hearing has been added to the record.  Additional evidence 
was received at the Board personal hearing with written 
waiver of initial RO consideration.  The record was also held 
open for 30 days following the hearing to allow the veteran 
the opportunity to submit additional evidence. 

At the personal hearing in July 2007, the veteran mentioned 
that he had depression, cysts on both eyes, shingles, 
enlarged spleen, and esophageal varices, and the veteran's 
representative indicated they would be filing claims for 
service connection for these, including under the theory as 
secondarily related to the service-connected hepatitis C with 
cirrhosis of the liver, and possibly a claim for a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU or IU).  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, these potential 
issues are referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  For the entire period of initial rating claim, the 
veteran's service-connected hepatitis C with cirrhosis of the 
liver has manifested symptoms of daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly.

2.  For the entire period of initial rating claim, the 
veteran's service-connected hepatitis C with cirrhosis of the 
liver has not manifested substantial weight loss or other 
indication of malnutrition; or incapacitating episodes having 
a total duration of at least six weeks during the past 12-
month period that do not occur constantly. 


CONCLUSION OF LAW

The criteria for a 40 percent initial disability rating for 
service-connected hepatitis C with cirrhosis of the liver 
have been met for the entire initial rating period from April 
21, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, 
Diagnostic Code 7354 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, 19 Vet. App. at 490-91, the United States Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's initial 
rating claim that VA has not sought.  A VA examination 
report, private treatment records, the veteran's and his 
wife's personal hearing testimony, and other medical and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the initial 
rating issue on appeal, and that VA has satisfied the duty to 
assist.   The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony and 
submission of statements and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Higher Initial Rating for Hepatits C with Cirrhosis of the 
Liver

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
the entire period of claim to see if the evidence warrants 
the assignment of different ratings for different periods of 
time during these claims a practice known as "staged" 
ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 7354 provides ratings for signs and symptoms 
due to hepatitis C infection (non-A and non-B hepatitis).  
All ratings require serologic evidence of hepatitis C 
infection.  Hepatitis C with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  Hepatitis C with 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, is rated 40 percent 
disabling.  Hepatitis C with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.  Hepatitis C with near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for a rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae. (See 38 C.F.R. 
§ 4.14).  Note (2) provides that, for purposes of rating 
conditions under Diagnostic Code 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114.

After a review of all the evidence, the Board finds that, for 
the entire period of initial rating claim from April 21, 
2005, the veteran's service-connected hepatitis C with 
cirrhosis of the liver has manifested symptoms of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, as required for a 40 percent disability rating 
under Diagnostic Code 7354.  38 C.F.R. § 4.114.   

Private treatment records from University of Miami Hospital 
and Clinics reflects that from March 2005 to 2007 the veteran 
complained of fatigue, and was found to have grade 3 stage 4 
liver disease (cirrhosis) with steatosis, and inflammation 
indicating active hepatitis.    

A July 2006 VA examination report reflects the history of 
onset of hepatits C symptoms in 1998, diagnosis of hepatitis 
C in 2005 based on biopsy, and current complaints or symptoms 
of mild chills, moderate daily fatigue, moderate daily 
malaise, mild daily anorexia, mild daily nausea, severe 
anemia, and moderate near-constant hepatomegaly.  The veteran 
reported in excess of 10 days of incapacitating episodes in 
the previous 12 month period.  The examiner found no evidence 
of malnutrition, and the liver was noted to be enlarged. 

At the personal hearing in July 2007, the veteran testified 
that he experienced daily and constant extreme fatigue, had 
lost weight (about 10 to 15 pounds, but he gained some back), 
nausea with occasional vomiting, malaise, arthralgias (joint 
pains), he had lost a lot of time from work staying at home 
in bed, and he was currently working.  The veteran's wife 
testified that the veteran slept a lot, had frequent fevers 
and chills, and had spent a lot of time in bed following 
surgeries.  

A July 2007 lay statement from the veteran's son reflects the 
veteran was sluggish in behavior, always tired, was no longer 
active, complained of dizziness, poor appetite, and chronic 
fatigue, and had lost weight.  A July 2007 statement from the 
veteran's wife reflects current complaints or symptoms that 
included fatigue, dizziness, nausea, loss of appetite, 
depression, confusion, and sleepiness.  Multiple lay 
statements from the veteran's employer and co-workers reflect 
that the veteran's cognitive skills and physical abilities 
were noticeably impaired since about 2005.  

Based on the same evidence, the Board also finds that, for 
the entire period of initial rating claim, the veteran's 
service-connected hepatitis C with cirrhosis of the liver has 
not manifested substantial weight loss or other indication of 
malnutrition; or incapacitating episodes having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly, as required for a 
higher disability rating of 60 percent under Diagnostic Code 
7354.  The evidence does not show that the veteran's signs 
and symptoms required at least six weeks of bed rest and 
treatment by a physician.  For these reasons, the Board finds 
that the criteria for an initial disability rating in excess 
of 40 percent for any period of initial rating claim have not 
been met.  38 C.F.R. § 4.114.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected hepatitis C with cirrhosis of the liver has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  The rating criteria specifically contemplates 
time lost from work due to incapacitating episodes due to 
acute signs and symptoms of the veteran's hepatitis C and 
cirrhosis of the liver.  The evidence by the veteran's 
employer and co-workers very generally references work 
impairment but lacks specifics as to the nature of that 
impairment, such as the number of days missed from work, so 
does not show marked interference with employment beyond that 
contemplated by the schedule for rating disabilities.  The 
schedular rating criteria contemplates ratings based on 
symptoms and clinical findings (daily fatigue, malaise, 
anorexia, weight loss, hepatomegaly), medical requirements 
(dietary restriction, continuous medication), as well as on 
impairment due to incapacitating episodes due to symptoms of 
hepatitis C (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) that 
address the veteran's contended manifestations of disability 
in this case.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular rating for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

 A higher initial disability rating of 40 percent for 
service-connected hepatitis C with cirrhosis of the liver, 
for the entire period of initial rating claim, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


